Mr. Justice Teller
delivered the opinion of the court.
Plaintiff in error, as the owner of a note secured by deed of trust on the land here in controversy, brought suit to cancel two tax deeds on the land which were alleged to constitute clouds on the title of the premises, and thus prevent the sale of the land in satisfaction of the indebtedness held by him.
The court found that the defendant’s predecessor in interest, Kate Young, had paid the taxes on said premises for more than seven years, and that the tax deeds or at least one of them, constituted color of title. The judgment, therefore, went for the defendant.
One of the tax deeds bore an inscription by a rubber *345stamp containing the legend in a circle “County Treasurer, Washington County.” In" the center of the circle was the word “Seal.” It is contended by plaintiff in error that this does not comply with the statute which requires that a tax deed be attested by the county treasurer’s official seal. There being no official seal prescribed by statute, it would appear that it is left to the county treasurer to determine for himself what should be his official seal. If, then, a seal is necessary at all — counsel for defendants in error claim that it is not necessary — we think the trial court was justified in regarding the seal in question as sufficient.
The judgment is accordingly affirmed.